82 U.S. 393 (1872)
15 Wall. 393
HALL
v.
JORDAN.
Supreme Court of United States.

*394 Mr. F.P. Stanton, in support of the motion.
Mr. J.H. Embry and Reverdy Johnson, contra.
*395 The CHIEF JUSTICE:
The defendant claimed that a deed offered in evidence was void, because the stamps upon it amounted only to $13 when they should have been $13.50. The court admitted the deed, although the act of Congress provided that no deed not properly stamped should be received in evidence. The decision was against the right claimed by the defendant under the act of Congress, and necessarily involved its construction.
However frivolous the objection, it undoubtedly raised a question under the 25th section of the Judiciary Act, the decision of which may be revised in this court upon a writ of error.
MOTION TO DISMISS DENIED.